Jackson, Justice.
Osborne sued Bryan on a note, the consideration of which was land sold to Bryan. This was the last note due, the others having been paid. Bryan filed an equitable plea, which is set out in the record ; the court submitted certain issues to be passed upon by the jury, and entered a decree thereon that Bryan pay the note. "Whereupon Bryan excepted on two grounds : first, because the court did not submit issues enough to the jury to elicit sufficient facts whereon to predicate a decree; and,.secondly, because the'facts found by the jury did not authorize the decree.
1. The court need only submit to the jury such pertinent issues as will draw out the material facts, under the act of 1876, page 105, and upon which evidence has been submit*54ted to the jury. 59 Ga., 485. The issues submitted .here bring out the fact that Bryan has not been evicted, but has been in possession of the land, he and Osborne, since 1855, continuously, and that Osborne is in the state of Georgia, the equitable plea being to the effect that the title would or might fail, and that Osborne was beyond seas. The jury found the further fact that Bryan knew all about the title when he bought. Indeed, all the issues were found against Bryan, and are ample to elicit the truth of the case.
2. "Was the decree right? We cannot see how it could have been otherwise. Bryan’s possessory title — over twenty years — seems to assure him the land; he is still in'possession and likely to remain so, and this record shows that he can hold it against the dangers he apprehends. We think that he ought to pay for it.
Judgment affirmed.